DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Status of the Objections and Rejections pending since the 
Non-Final Office Action mailed on February 04, 2021

The objection to claim 16 is withdrawn, but has been rewritten below in light of Applicant’s latest Amendment.

The rejection of claims 16-29 under 35 U.S.C. 112(a) is withdrawn, but has been rewritten below in light of Applicant’s latest Amendment. 


Response to Arguments

Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive.  
Regarding the objection to claim 16, Table 1 is still incomplete as the sampling time for Hematocrit level (%) 41 and for 42 each have a values of 5.?
Regarding the rejection of claims 16-29 under 35 U.S.C. 112(a), as lacking enablement, while the Examiner is willing to accept replacing “physical characteristic” in claim 16 with “Hematocrit level, expressed as a whole percentages”,  the equation for SpecifiedSamplingTime nevertheless leads to inconsistent results.  Applicant does not agree with the Examiner's example calculation (page 8 of the previous Office action).  However, even accepting that the value for term H is expressed as a whole percentage rather than as a decimal number between 0.00 and 1.00 (e.g., for 30 % Hematocrit term “H” = 30 rather than 0.30) the Examiner in turn disagrees with Applicant’s example calculation.  Applicant states,

    PNG
    media_image1.png
    532
    1382
    media_image1.png
    Greyscale

See page 9 of the Amendment.


    PNG
    media_image2.png
    30
    200
    media_image2.png
    Greyscale

It is well-established that “e” as presented in the equation for x1 is the natural logarithm base, not base 10: 
    PNG
    media_image3.png
    94
    855
    media_image3.png
    Greyscale


Excerpted from the PrepScholar website, “The 11 Natural Log rules You Need to Know”.
4.3e5 = 638.16, not 430,000.
So, SST for H = 30 percent is SST = (638.16) x (30-3.9) + 4.8 
					= (638.16) X (1.73) + 4.8
					=  1104.02 + 4.8
					= 1108.82 (s) = 18.48 minutes 	 

According to Table 1, though, for H = 30 percent STT is 5.56 seconds.  It is clear that similar discrepancies for SST between calculated values for H = 40 and H = 50 and the Table 1 values will occur.  Thus, Applicant’s example, raises a new issue as to which SST value is to be used when performing the method of claim 16 on in order to obtain glucose concertation, the calculated value or the tabulated value in Table 1. 



Claim Objections

Claim 16 is objected to because of the following informality:  Table 1 is incomplete:

    PNG
    media_image4.png
    506
    539
    media_image4.png
    Greyscale
.




Appropriate correction is required.

Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
In Applicant’s example calculation for SST using the equation in claim 16 (on page 9 of the latest Amendment),  x1 is set equal to 430,000.  However, claim 16 states, 

    PNG
    media_image2.png
    30
    200
    media_image2.png
    Greyscale

It is well-established that “e” as presented in the equation for x1 is the natural logarithm base, not base 10: 
    PNG
    media_image3.png
    94
    855
    media_image3.png
    Greyscale

Excerpted from the PrepScholar website, “The 11 Natural Log rules You Need to Know”.
Applicant’s stated value for x1 implies though that 4.3e5 is the same as 4.3 x 105.  Such an understanding means that Applicant is being his own lexicographer after the filing of the original disclosure.  As such Applicant should heed MPEP 2173.05.

Claims 16-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Addressing now the Wands undue experimentation factors.





(A) The breadth of the claims

The claims are narrow as they are drawn to an electrochemical method for determining glucose concentration in a fluid sample that requires also determining sample 1. 

(B) The nature of the invention

The claims are drawn to a method of determining glucose concentration in a fluid sample. 

	(C) The state of the prior art

	Methods for electrochemically determining glucose concentration in a fluid sample and also sample hematocrit level are known in the art. See, for example, Burke et al. US 2004/0157339 A1, which was used in the prior art rejections under 35 U.S.C. 102(a)(1) made in the Office Action mailed on June 08, 2020.  However, to also use Applicant’s specified sampling time formula in claim 16 appears to be unique to Applicant.

(D) The level of one of ordinary skill

One of ordinary skill in this art would be hold an advanced degree in engineering or a science such as biology, chemistry, or clinical chemistry, and would have an understanding of glucometers, enzymes and mediators, etc.


(E) The level of predictability in the art

The level of predictability in the art for predicting the effect of hematocrit of glucose measurements and manufacturing variations between batches of glucose test strips is high.

(F) The amount of direction provided by the inventor

Applicant does not provide any direction on how to actually implement step (g) in claim 16 other than in the Remarks section of the Amendment received on February 26, 2021..  

(G) The existence of working examples

No working example of actually practice the method of claim 16, particularly step (g) is provided.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

One of ordinary skill in the art would be confused on how practice the claimed method in order to obtain a meaningful glucose concentration because
a) one of skill in the art would understand “e” as used in equation for x1 in equation 16 (
    PNG
    media_image2.png
    30
    200
    media_image2.png
    Greyscale
 ) to be the natural logarithm base, not base 10: 
    PNG
    media_image3.png
    94
    855
    media_image3.png
    Greyscale


Excerpted from the PrepScholar website, “The 11 Natural Log rules You Need to Know”.
4.3e5 = 638.16, not 430,000.
So, for H = 30 percent one would calculate as follows 
SST = (638.16) x (30-3.9) + 4.8 
					= (638.16) X (1.73) + 4.8
					=  1104.02 + 4.8
					= 1108.82 (s) = 18.48 minutes

However, according to Table 1 in claim 16 for H = 30 percent STT is 5.56 seconds.  It is clear that similar discrepancies for SST between calculated values for H = 40 and H = 50 and the Table 1 values will occur.  Thus, one of skill in the art would 

b) the equation for NewSlope in claim 25 is not dimensionally correct.  Claim 25 states,

    PNG
    media_image6.png
    322
    779
    media_image6.png
    Greyscale

	This slope presumably has units of nA(mg/dL) as Slope in claim 23 does (

    PNG
    media_image7.png
    67
    620
    media_image7.png
    Greyscale

).   Also see claim 26 ( 
    PNG
    media_image8.png
    62
    625
    media_image8.png
    Greyscale
 ).
However, constants a, b, and c are dimensionless as is H (

    PNG
    media_image9.png
    60
    624
    media_image9.png
    Greyscale

See claim 16).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear whether Applicant is being his own lexicographer again (as in claim 16) and having “e” represent base 10, rather than the natural base (about 2.71828).


Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             March 13, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sampling time is described in Applicant’s specification (US 2018/0156750 A1) as follows
        
    PNG
    media_image5.png
    53
    376
    media_image5.png
    Greyscale